Title: To Alexander Hamilton from Comte de Moustier, 7–8 October 1789
From: Moustier, Comte de
To: Hamilton, Alexander


[New York, October 7–8, 1789. In a letter to the Comte de Montmorin on October 30, 1789, Louis G. Otto wrote: “le Cte. de Moustier a repondu [to Hamilton] ‘qu’il pensoit que si cette demande etoit faite officiellement, elle pourroit etre accueillie favorablement et qu’il se flattoit de pouvoir aussitôt après son arrivée en procurer la certitude au gouvernement Americain.’” Letter not found.]
